Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/26/2022. The submission, however, is not fully responsive to the prior Office action because  an was RCE filed after final rejection. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 

Status of Claims
	Claims 1-23 are currently pending and presented for examination on the merits.
	Claims 1, 7, 9, and 19-22 are amended.
	Claim 23 is new.
Rejections Withdrawn
	The rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to claims. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea, specifically, the correlation between colorectal cancer (CRC) and levels of the recited biomarker expression in a patient positive for fecal occult blood and referring the patient for a colonoscopy.  This judicial exception is not integrated into a practical application because the claims do not recite more than the judicial exemption (abstract idea). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have steps beyond the abstract ideas of identifying, measuring, and referring.
6.	The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of
determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance
requires an analysis of multiple steps, Steps 1, 2A, and 2B:
7.	Step 1 – Following a determination of the broadest reasonable interpretation of a claim, is
the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to
the inquiry is “Yes”, the analysis moves on to step 2A.
8.	Step 2A – A two-prong analysis. For prong one, does the claim recite an abstract idea,
law of nature, or natural phenomenon? If “Yes”, the analysis proceeds to prong two, which asks
whether the claim recites additional elements that integrate the judicial exception into a practical
application. If “No”, the analysis moves on to step 2B.
9.	Step 2B – Does the claim recite additional elements that amount to significantly more
than the judicial exception? If “No”, the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes”.
10.	With respect to prong one of Step 2A, the answer is “Yes”, because as indicated above,
the claims are drawn to a natural phenomenon, specifically, correlating CRC and levels of recited biomarkers in blood of a patient positive for fecal occult blood and referring for a colonoscopy.
11.	With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of obtaining a blood sample from a patient positive for fecal occult blood and measuring levels of one or more moieties and referring patient for colonoscopy, wherein moiety is selected from a cell free nucleosome, an epigenetic feature of a cell free nucleosome, or both.
12.	Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore, the answer to prong two of the Step 2A analysis is “No”.
13. 	With respect to Step 2B, as indicated above, the claims recite steps of identifying a
patient positive for fecal occult blood, detecting the presence of one or more moieties, and referring the patient for colonoscopy if indicated by results of levels of two or more moieties in a blood, serum or plasma sample obtained from the patient.
14. 	However, these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly, the answer to the Step 2B analysis is “No”, and therefore the claims are not eligible subject matter under 35 U.S.C. 101.

Applicant’s Argument:
Such a method is neither disclosed or suggested by the prior art, nor previously well understood, routine or conventional to the skilled artisan.
Applicant asserts the amended claims amount to significantly more than the alleged judicial exception because the claims include steps that were not disclosed, suggested, well-understood, routine, or conventional prior to Applicant’s invention.
The level of cell free nucleosome or the epigenetic features thereof differ from a control subject in a manner that indicates the patient has a likelihood of having colorectal cancer, a colorectal adenoma or a polyp. 
Examiner’s Response:
Applicant asserts that claims amount to significantly more that the judicial exception because the claims contain novel methods of screening for colorectal cancer. Applicants claims comprise identifying a patient with a positive fecal occult blood test, then measuring the level or two or more moieties in a sample obtained from the patient, and then comparing the levels of moieties to a control sample. Thus, determining whether or not to refer the patient for a colonoscopy. 
A difference in the level of cell free nucleosomes or the epigenetic features thereof differ from a control subject in a manner that indicates the patient has a likelihood of disease, is due to levels of natural occurring epigenetic features and is a natural phenomenon and a judicial exception without significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 20110207129 A1), and further in view of Karczmarski et al (Histone H3 lysine 27 acetylation is altered in colon cancer, Clinical Proteomics, 2014, 11:24, pgs. 1-10), Mowat et al (Faecal haemoglobin and faecal calprotectin as indicators of bowel disease in patients presenting to primary care with bowel symptoms, Gut 2016; 65:pgs. 1463-1469, Previous OA), Toth et al (Circulating cell-free nucleic acids as biomarkers in CRC screening and diagnosis, Expert Review of Molecular Diagnostics, 2016, pgs. 1-14, Previous OA), and USPSTF (Screening for Colon Cancer, June, 2016, pgs. 1-4, Previous OA).
Su et al teaches a method of detecting colon cancer using non-invasive methods [0064]. Su et al further teaches screening for colorectal cancer using a fecal occult blood test on fecal samples from patients (FOBT) [0064]. Su et al further teaches supplementing FOBT with the testing of epigenetic features to reduce or eliminate colonoscopy screening [0131]. Su et al further teaches using circulating DNA in plasma for the early detection of cancer [0050]. Su et al further teaches detecting epigenetic changes cancer-associated DNA markers for the early detection of colon cancer [0008]. Su et al further teaches detecting two or more epigenetic features for colorectal cancer [0095]. Su et al further teaches referring the patient for a colonoscopy once identified by screening [0123]. Su et al further teaches screening for multiple biomarkers to reduce the number of false positives for colorectal cancer (CRC) [0123]. 
Su et al does not specifically teach measuring the level of epigenetic features of a cell free nucleosome. However, this deficiency is made up in the teachings of Karczmarski et al.
Karczmarski et al teaches the epigenetic features of a cell free nucleosome of post-translational histone modification [Abstract, pg. 1]. Karczmarski et al further teaches histone post-translational modifications include lysine methylation [Right column, pg. 1]. Karczmarski et al further teaches 41 different histone post-translational modifications that were tested [Abstract, pg. 1]. Karczmarski et al further teaches measuring the level of epigenetic feature histone post-translational modification of normal and cancerous colonic mucosa [Table 2, pg. 4]. Karczmarski et al further teaches using antibodies as agents that specifically bind the cell free nucleosome epigenetic feature [Right column, pg. 4]. Karczmarski et al further teaches post-translational modification of H3K9 [Right column, pg. 6]. Karczmarski et al further teaches post-translational modification of H3K27 [Right column, pg. 4]. Karczmarski et al further teaches measuring 2 or more epigenetic features of a cell-free nucleosome [Table 2, pg. 4]. Karczmarski et al further teaches comparing multiple epigenetic features from cancerous patients to a control subject [Table 2, pg. 4]. 
Su et al does not specifically teach the use of a numerical measurement of fecal occult blood results. However, these deficiencies are made up in the teaching of Mowat et al.
Mowat et al teaches the numerical measurement of fecal occult blood from a sample [Results, pg. 1464]. Mowat et al further teaches the benefits of using quantitative fecal immunochemical tests as removing reader variability, inter-batch variability, and improved diagnostic accuracy of the test [Left column, pg. 1464]. Mowat et al further teaches that this allows primary care providers the ability to rule out significant bowel disease in patients [Left column, pg. 1464]. 
Su et al does not specifically teach clinical parameters for screening for colorectal cancer. However, this deficiency is made in the teachings of USPSTF.
USPSTF teaches clinical parameters of using the age of 50 years of age to start colon cancer screening and continuing until age 75 [Pg. 3]. USPSTF further teaches men have a higher prevalence of colorectal cancer than women [Pg.1]. 
Su et al does not specifically teach measuring the level of carcinoembryonic antigen (CEA). However, this deficiency is made up in the teachings of Toth et al.
Toth et al teaches CEA is the first clinically established blood marker for colorectal cancer, it is not adequate as a screening tool due to its low sensitivity, and should be used only for monitoring after surgical treatment [Right column, pg. 2].
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Su’s method for assessing suitability of a patient for a colonoscopy comprising a FOBT supplemented with detecting epigenetic changes to Karczmarski’s method of detecting two or more epigenetic changes of nucleosomes demonstrated in Table 2, because this would increase a Practitioners ability to further limit the number of unnecessary colonoscopies. Furthermore, it would have been obvious to measure the FOBT using numerical results to further reduce unnecessary referrals, as stated by Mowat. Furthermore, it would have been obvious to further screen patients using clinical parameters, as outlines by USPSTF, to capture more colon cancer cases before progression. Furthermore, to combine with Toth’s method of detecting colorectal cancer by increased carcinoembryonic antigen (CEA).

Applicant’s Arguments:
USPSTF recommendation suggest a colonoscopy is performed if any listed test (which includes stool tests) is positive. Which would result in a large number of unnecessary colonoscopies. Present invention is aimed at reducing unnecessary colonoscopies.
None of the cited references disclose or suggest the use of multiple nucleosomes biomarkers in addition to fecal occult blood testing, in a method of assessing suitability of a patient for a colonoscopy.
Examiner’s Response:
USPSTF outlines available options to a Practitioner to screen a patient for colorectal cancer. Clinical judgement allows for the Practitioner to screen a patient based on a single test and/or multiple factors or additional test to arrive at the decision to perform a colonoscopy. To simply USPSTF’s information as all positive FOBT will receive a colonoscopy is to remove a Practitioner ability to use their clinical judgement, thus removing the whole purpose of the Practitioner.
 Amendments to claims required additional references.
Karczmarski et al teaches analyzing cancerous colonic mucosa for more than two post translational histone modification, an epigenetic feature of a cell free nucleosome. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642     

/MARK HALVORSON/Primary Examiner, Art Unit 1642